Under the instructions the jury must have found that the plaintiff was induced, in consequence of the declarations, acts, and conduct of the defendant, to change her position; that she took the note, because he represented that it was a valid note, which he was liable to pay. These facts being proved, the doctrine of equitable estoppel, as recognized in Drew v. Kimball, 43 N.H. 282, and Horn v. Cole, 51 N.H. 287, applies. The instructions were correct.
Judgment on the verdict.
ALLEN and CLARK JJ., did not sit. *Page 358